In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-18-00149-CV
                             ________________________


                              OBED ROSAS, APPELLANT

                                           V.

                           ISCADER PENALOZA, APPELLEE


                          On Appeal from the 108th District Court
                                    Potter County, Texas
            Trial Court No. 90,648-E; Honorable Douglas R. Woodburn, Presiding


                                    November 2, 2018

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Pending before this court is a motion to dismiss filed by Appellant, Obed Rosas.

Without passing on the merits of the appeal, Rosas’s motion is granted and the appeal is

dismissed. See TEX. R. APP. P. 42.1(a)(1). Having dismissed this appeal at Rosas’s

request, no motion for rehearing will be entertained and our mandate will issue forthwith.


                                                       Per Curiam